Citation Nr: 1731767	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for lateral collateral ligament strain, status post medial meniscus tear, right knee instability.

2. Entitlement to a rating in excess of 20 percent prior to September 16, 2016 for residuals of a right knee disability with locking, swelling, and pain.

3. Entitlement to a rating in excess of 30 percent from September 16, 2016 for limitation of flexion, residuals of right knee meniscal tear.

4. Entitlement to a rating in excess of 10 percent for limitation of extension, residuals of right knee meniscal tear.


REPRESENTATION

Veteran represented by:	Stephen S. Pennington, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A videoconference hearing was scheduled in October 2014. A letter from the Veteran's representative indicated the Veteran was withdrawing his request for a hearing was received in October 2014. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

In a December 2014 decision, the Board denied an increased evaluation in excess of 10 percent for instability of the right knee and granted an increased 20 percent rating for a right knee disability with locking, swelling, and pain. The Veteran's right knee locking, swelling, and pain symptoms had previously been rated based on limitation of flexion and pain under 38 C.F.R. § 4.71a, Diagnostic Code 5260. When the Board increased the rating to 20 percent, it characterized the Veteran's symptoms under Diagnostic Code 5258, cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion. 

The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court). In August 2015, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the appeal for action consistent with the terms of the JMR. 

In response to the JMR, the Board remanded these matters in February 2016. In response to the remand, the RO issued a new rating decision in April 2017. The Veteran's entitlement to a 10 percent rating for lateral collateral ligament strain, status post medial meniscus tear, right knee instability was continued.  The 20 percent rating under Diagnostic Code 5258 for locking, pain, and effusion was continued prior to September 16, 2016. From September 16, 2016 the Veteran's symptoms of pain, locking, and effusion were characterized as limitation of flexion under Diagnostic Code 5260, at a 30 percent rate, and as limitation of extension under Diagnostic Code 5261, at a 10 percent rate.

As noted above, the Board remanded these matters in February 2016, prior to the most recent rating decision, for additional development in accordance with the Court's August 2015 JMR. In consideration of the appeal, the Board is not satisfied there was substantial compliance with the remand directives, and because the issues of increased evaluations for the Veteran's right knee disabilities involve the application of the same law, all of the Veteran's claims must be remanded. Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's August 2015 JMR was issued, in part, due to the inadequacy of the medical opinions provided at the Veteran's January 2014 VA examination. The January 2014 medical opinion did not comply with the Court's holding in Mitchell v. Shinseki in that the examiner did not provide an opinion regarding whether the Veteran's reports of flare-ups causing increase in pain and locking of the knee affecting his gait could be portrayed in terms of range of motion loss.

The Board's February 2015 remand, in an attempt to remedy the inadequacies of the January 2014 VA examination, requested that a new examination be provided to the Veteran. The examiner was directed to "estimate any additional loss of motion (in degrees) due to pain, flare-ups of pain, fatigability, incoordination, lack of endurance, or weakness." The examiner was additionally directed to "indicate, if possible, whether the Veteran's functional loss due to such factors ha[d] increased since the January 2014 VA examination." If such an opinion was not feasible, the VA examiner was to "provide an opinion explaining why such loss of motion could not be feasibly determined." 

A new VA examination was provided in September 2016, and the examiner did provide estimates of additional loss of motion due to pain, flare-ups of pain, fatigability, incoordination, lack of endurance, or weakness. The results indicated that the Veteran's had additional functional loss due to those factors. However, the examiner made no attempt to determine whether or not whether the Veteran's functional loss due to such factors had increased since the January 2014 VA examination, nor did the examiner provide a reason why such an opinion could not be provided. 

Because the examiner's failure to address this specific direction from the Board's February 2016 remand was a specifically related to the justifications behind the Court's August 2015 JMR, an addendum opinion is necessary, not only to comply with the Board's February 2016 remand as required by Stegall v. West, but also to remedy the inadequacies of the January 2014 examination that was a partial justification for the August 2015 JMR. 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including a copy of this remand, to the examiner who conducted the September 2016 VA right knee examination, or, if the previous examiner is unavailable, to another suitably qualified examiner to provide an addendum opinion to specifically address whether the Veteran's functional loss due to pain, flare-ups of pain, fatigability, incoordination, lack of endurance, or weakness increased between the January 2014 VA examination and the September 2016 VA examination. 

If it is not feasible to estimate the degree of any additional loss of motion due to pain, flare-ups of pain, fatigability, incoordination, lack of endurance, or weakness, the VA examiner must provide an opinion explaining why such loss of motion could not be feasibly determined.

2. After the development has been completed, the AOJ should review the case again based on the additional evidence. If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


